Exhibit 10.99 FOURTH AMENDMENT TO EMPLOYMENT AGREEMENT This FOURTH AMENDMENT TO EMPLOYMENT AGREEMENT (this “ Amendment Agreement ”), is dated as of October11, 2016, by and between COLLECTORS UNIVERSE, INC., a Delaware corporation (the “Company”), and ROBERT G. DEUSTER (“Executive”), with reference to the following: R E C I T A L S : A.Executive is employed as Chief Executive Officer of the Company under an Employment Agreement dated as of October 10, 2012, which has been amended on three previous occasions, most recently to extend the term of that Agreement for a one year period to October 15, 2016 (and, as so amended, the “ Employment Agreement ”); and B.The Company and Executive desire to further amend the Employment Agreement as and to the extent provided hereinafter in this Amendment Agreement. A G R E E M E N T NOW, THEREFORE, in consideration of the respective promises of each party made to the other in this Amendment Agreement and for other good and valuable consideration, the receipt and sufficiency of which are hereby acknowledged by each of the parties, it is agreed as follows: 1.
